                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MISSOURI
                                      EASTERN DIVISION

KENNETH SIMPSON,                                   )
                                                   )
                  Petitioner,                      )
                                                   )
            V.                                     )        No. 4:19-CV-1313 RLW
                                                   )
MICHAEL D. SMITH,                                  )
                                                   )
                  Respondent.                      )

                                  MEMORANDUM AND ORDER

          Before the Court is petitioner's motion for reconsideration of the administrative closure

of his duplicative First Step Act action. Because his case was duplicative, and he already has a

pending First Step motion in his criminal action, the Court will decline to reopen the present

action.

          According! y,

          IT IS HEREBY ORDERED that petitioner's motion for reconsideration of the

administrative closure of this action [Doc. #7] is DENIED.

          IT IS FURTHER ORDERED that no certificate of appealability shall issue.

          Dated   this~     day of July, 2019.



                                                  RONNIE L. WHITE
                                                  UNITED STATES DISTRICT JUDGE
